DETAILED ACTION
	In election filed on 09/15/2021 claims 10- 14 and 21- 35 are pending. Claims 10 and 14 are currently amended. Claims 1- 9 and 15- 20 are canceled. Claims 21- 35 are newly added. Claims 13 is withdrawn. Claims 1- 12, 14 and 21- 35 are considered in the current Office Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1- 9 and 15- 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/15/2021.
Applicant’s election without traverse of Group II (Claims 10- 14) in the reply filed on 09/15/2021 is acknowledged. 
In telephone call on 09/24/2021, Examiner Shafi confirmed with Hissan Anis that the Applicant elected the specie (originally set forth in restriction requirement filed on 07/15/2021) directed to the core die being fabricated in a single piece. As such, claim 13, where the core die is fabricated in multiple pieces, is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 25 recites “machining a profile of the core in the upper portion and the lower portion of the core injection tooling.” It is unclear whether the scope of this claim covers machining the upper and lower portions of the adapter insert, core die insert, or cavity block. For sake of compact prosecution, the examiner is interpreting this limitation in light of the specification as machining a profile in the upper portion and lower portion of the core die insert.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10- 12, 14, 21, 23- 24, 26- 28, and 33- 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 7413001 (“Wang”) in view of US 2019/0329488 A1 (“Ravich”).
	Regarding claim 10, Wang teaches a method of producing a core for a gas turbine component casting (Col. 1 lines 17- 18 and Col. 4 lines 8- 10) comprising:
	an adapter insert (38), and a core die insert (28) positioned within the adapted insert (38), the core die insert comprised of a sacrificial material (Col. 6 lines 57- 65 teaches a model 28 positioned within buttresses 38; alternatively Col. 14 lines 13- 18 and Figs. 8- 9 teach a die 64 having an adapter insert corresponding to an periphery of the die 64 and a core die insert corresponding to the interior portions of the die 64 which form cavities therein);
	directing a ceramic based core material into the core die insert (Col. 6 lines 19- 56);
	applying a pressure to the core die insert through the adapter insert and the cavity block (Col. 6 lines 23- 26);
	solidifying the ceramic based core material within the core die insert (Col. 6 lines 19- 56); and
	removing the core from the core die insert (Col. 6 lines 57- 65).
Wang does not explicitly teach a core injection tooling comprising a cavity block having an upper portion, a lower portion, and a recessed cavity in each of the upper portion and the lower portion, an adapter insert having a first portion and a second portion, the adapter insert sized to fit within the recessed cavities of the cavity block.
Ravich teaches providing a core injection tooling comprising a cavity block having an upper portion, a lower portion, and a recessed cavity in each of the upper portion and the lower portion, an adapter insert having a first portion and a second portion, the adapter insert sized to fit within the recessed cavities of the cavity block (Abstract, Fig. 9E, 11 and [0185- 0191]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Wang to incorporate the cavity block as taught by Ravich motivated by improving the thermo mechanical properties of the system (Ravich - [0177]).

Regarding claim 11, Wang teaches the core die insert is fabricated from an additive manufacturing process (Col. 5 line 56- Col. 6 line 11).

	Regarding claim 12, Wang teaches the core die insert is fabricated in a single piece (Fig. 3 synthetic model 28 is displayed as a single piece).

	Regarding claim 14, Wang teaches the adapter insert is fabricated from plastic material (Col. 14 lines 13- 18 and Figs. 8- 9 teach a die 64 having an adapter insert corresponding to an periphery of the die 64 and a core die insert corresponding to the interior portions of the die 64 which form cavities therein; the entire die 64 is formed of plastic via additive manufacturing according to Col. 14 lines 1- 4).

	Regarding claim 21, Wang teaches the core die insert being soluble (), but does not explicitly teach the core die insert being soluble in water.
	Ravich teaches a water soluble core [0332].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Wang to incorporate the cavity block as taught by Ravich motivated by reasons set forth in claim 10.

	Regarding claim 23, Wang teaches manufacturing the core die insert using a printable polymer material (Col. 5 line 56- Col. 6 line 11).

	Regarding claim 24, Wang does not explicitly teach the ceramic based core material is directed into the core die insert via a feed plate that is in communication with a channel adjacent the core die insert.
late of outer envelope 906 of Ravich) that is in communication with a channel (based on the gate shown in Fig. 9 of Wang) adjacent the core die insert (Fig. 9 of Wang).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Wang to incorporate the cavity block as taught by Ravich motivated by reasons set forth in claim 10.

	Regarding claim 26, Wang teaches the adapter insert comprises plastic (Col. 14 lines 1- 4).

	Regarding claim 27, Wang teaches the core die insert has a hollow internal profile corresponding to an external profile of the core (Col. 6 lines 12- 26, Col. 14 lines 13- 18 and Figs. 3- 6 and 9- 10).

	Regarding claim 28, Wang teaches the core die insert has an external profile that corresponds to a profile of the adapter insert (Col. 6 lines 12- 26, Col. 14 lines 13- 18 and Figs. 3- 6 and 9- 10).

	Regarding claim 33, Wang teaches a method of producing a core for a gas turbine component casting comprising: 
	fabricating an adapter insert (Col. 6 lines 12- 26, lines 57- 65 teaches a buttresses 38); 
	using an additive manufacturing process to fabricate a core die insert comprising sacrificial material (Col. 6 lines 12- 26, lines 57- 65 teaches a 3D printed model 28)
Col. 6 lines 12- 26, lines 57- 65 teaches a 3D printed model 28 positioned within buttresses 38);
	directing a ceramic based core material into the core die insert (Col. 6 lines 19- 56);
	applying pressure to the core die insert through the adapter insert and the cavity block (Col. 6 lines 23- 26);
	solidifying the ceramic based core material within the core die insert (Col. 6 lines 19- 56); and
	removing the core from the core die insert (Col. 6 lines 57- 65).
Wang does not explicitly teach a core injection tooling comprising a cavity block having an upper portion, a lower portion, and a recessed cavity in each of the upper portion and the lower portion; fabricating an adapter insert sized to fit within the recessed cavities; and situating the adapter insert within the recessed cavities.
Ravich teaches a core injection tooling comprising a cavity block (906/908) having an upper portion, a lower portion, and a recessed cavity in each of the upper portion and the lower portion (Figs. 9- 11); fabricating an adapter insert (904) sized to fit within the recessed cavities (Figs. 9- 11); and situating the adapter insert (904) within the recessed cavities (Figs. 9- 11 and [0185- 0191]).
It would have been obvious to one with ordinary skill in the art before the effective filing It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Wang to incorporate the cavity block as taught by Ravich motivated by reasons set forth in claim 10.

Regarding claim 34, Wang teaches the core die insert (28) has an internal hollow chamber corresponding to a shape of the core (Col. 6 lines 12- 26, Col. 14 lines 13- 18 and Figs. 3- 6 and 9- 10).

Regarding claim 35, Wang does not explicitly teach fabricating the adapter insert using the AM process.
Ravich teaches fabricating the adapter insert using the AM process (Figs. 9- 11 and [0185- 0191]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Wang to incorporate the features of Ravich for reasons set forth in claim 10.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 7413001 (“Wang”) in view of US 2019/0329488 A1 (“Ravich”), further in view of US 2021/0276077 A1 (“Hearon”).
Regarding claim 22, Wang teaches removing the core from the core die insert comprises combining solvent and the core die insert together with the solidified ceramic based core material (Col. 6 lines 57- 65).
Wang does not explicitly teach dissolving using a bath
Hearon teaches dissolving using a bath [0333].
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the dissolving of Wang with the bath immersion in water as a solvent because this is a substitution of equivalent elements yielding predictable results. Both references teach removing material via dissolving (Wang - Col. 6 lines 57- 65; Hearon - [0333]).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 7413001 (“Wang”) in view of US 2019/0329488 A1 (“Ravich”), further in view of US 2002/0187065 A1 (“Amaya”).
Regarding claim 25, Wang does not explicitly teach machining a profile of the core in the upper portion and the lower portion of the core injection tooling.
Amaya teaches machining a profile of the core in the upper portion and the lower portion of the core injection tooling (Figs. 3- 6 and [0031, 0061-- 0062]).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the injection tool of Wang to incorporate the machining taught by Amaya because Amaya recognized ceramic injection molding (which is what Wang is doing) could be combined with the inventive techniques of Amaya according to paragraph [0031].

Claims 29 and 31- 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 7413001 (“Wang”) and US 2019/0329488 A1 (“Ravich”) and USP 9089999 (“Dean”).
Regarding claim 29, Wang teaches a method for producing a core for a gas turbine component casting comprising:
	forming a sacrificial core die insert from a soluble material (Col. 5 line 56- Col. 6 line 11; Col. 6 lines 57- 65);
providing an adapter insert (buttresses 38; alternatively Col. 14 lines 13- 18 and Figs. 8- 9 teach a die 64 having an adapter insert corresponding to an periphery of the die 64 and a core die insert corresponding to the interior portions of the die 64 which form cavities therein);
the core die insert is situated within the adapter insert (Figs. 3- 9 display buttresses 38 surrounding model 28)
directing a ceramic based core material into the core die insert via a channel (Figs. 3- 9 and Col. 6 lines 23- 26)
applying pressure to the core die insert (Col. 6 lines 23- 26);
Col. 6 lines 23- 26); and
	removing the core from the core die insert (Col. 6 lines 57- 65).
	Wang does not explicitly teach providing a core injection tool comprising a cavity block having a recessed cavity, the cavity block having an upper portion, a lower portion pivotably coupled to the upper portion, a feed plate, and a channel in communication with the feed plate; positioning the adapter insert and the core die insert within the cavity block such that the adapter insert is situated within the recessed cavity and the core die insert is situated within the adapter insert; directing a material into the core die insert via the feed plate and through the channel; and applying pressure to the core die insert through the cavity block and the adapter insert.
	Ravich teaches a core injection tool comprising a cavity block (330) having a recessed cavity, the cavity block having an upper portion (Figs. 2- 3), a plate (Figs. 9- 11 plate of outer envelope region 906), and a channel in communication with the feed plate (gates, e.g., 224, go through shown in Figs. 2- 3); positioning the adapter insert (904) and the core die insert (902) within the cavity block (906) such that the adapter insert (904) is situated within the recessed cavity (Figs. 9- 11) and the core die insert (902) is situated within the adapter insert (904) (Figs. 9- 11 and [0185- 0191]).
	The combination of Wang and Ravich suggest a channel in communication with the feed plate (based on the gate shown in Fig. 9 of Wang); and directing a material into the core die insert via the feed plate (plate of outer envelope 906 of Ravich) and through the channel (channel shown in Fig. 9 of Wang) and applying pressure to the core die insert through the cavity block (330) and the adapter insert (308b) (Wang Col. 6 lines 23- 26).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify Wang to incorporate the configuration as taught by Stump motivated by reasons set for in claim 10.
204) of the cavity block pivotably coupled to an upper portion (202) (Fig. 2 and Col. 9 line 62- Col. 10 line 7).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the injection tool of Wang to incorporate the hinges as taught by Dean because this is a use of a known technique to improve similar devices in the same way. Here, one of ordinary skill in the art would find the hinges of Dean to permit pivoting movement between the mold components and would then accordingly find it obvious to improve the configuration between the mold components of Wang and Stump.

	Regarding claim 31, Wang does not explicitly teach the adapter insert is fabricated by an AM process.
Ravich teaches the adapter insert is fabricated by an AM process (Figs. 9- 11 and [0185- 0191]).
It would have been obvious to one with ordinary skill in the art before the effective filing It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Wang to incorporate the features of Ravich for reasons set forth in claim 10.

	Regarding claim 32, Wang teaches the core die insert is fabricated by an AM process (Col. 6 lines 12- 26, lines 57- 65 teaches a 3D printed model 28).

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 7413001 (“Wang”), US 2019/0329488 A1 (“Ravich”), and USP 9089999 (“Dean”), further in view of USP 11048829 (“Stump”).
Regarding claim 30, Wang does not explicitly teach the feed line adjacent a split plate in the cavity block.
	Stump teaches the feed line adjacent a split plate in the cavity block (Figs. 2- 3 and Col. 8 lines 1- 34).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the Wang to cavity block and feed line configuration of Wang with the cavity block and feed line configuration as taught by Stump because this is a substitution of equivalent elements yielding predictable results (both references use a feed line to introduce material into the cavity. See Wang Figs. 3- 9 and Col. 6 lines 23- 26; Stump Col. 8 lines 1- 34).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0096713 A1, US 2012/0291983 A1, and US 2019/0015893 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/LEITH S SHAFI/Primary Examiner, Art Unit 1744